DETAILED ACTION
Applicant’s amendment, filed 05 February 2021, has been reviewed and entered.  Claims 1, 3, 10-13, 16, 17, and 19 are amended and claim 9 is canceled, leaving claims 1-8 and 10-20 pending.
This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3A show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Figure 3a shows 22 and 22a which are modified forms of construction.  PP 0040 of the disclosure states, “Inner shell 20 and outer shell 12 are slidingly connected at sliding connection 22…In an alternate embodiment, outer shell 12 and inner shell 20 are connected by an elastomeric element, for example, a u-shaped elastomeric connector 22a ("connector 22a").”  
Although the disclosure is silent as to where the cross-section of figure 3A is taken from, it appears that 22 and 22a are at a distal edge surrounding a continuous opening that would receive the neck of the wearer when worn (see “edge” in annotated figs 1-3 below).
Examiner acknowledges that one of ordinary skill would recognize that you could have one or the other of 22 and 22a surrounding the edge; however, figure 3A shows 22 and 22a in combination.  Because the edge is continuous, it is not clear how the single continuous opening has both 22 and 22a.  At some point along the continuous edge the connection would have to switch from 22 to 22a, but this is not shown in the figure, because there is no embodiment with both 22 and 22a along the continuous edge.


    PNG
    media_image1.png
    704
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    684
    541
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732